Exhibit 10.4

 

ADVENT SOFTWARE, INC.

 

1998 NONSTATUTORY STOCK OPTION PLAN

 

(as amended and restated effective June 12, 2013)

 

1.                                      Purposes of the Plan.  The purposes of
this Nonstatutory Stock Option Plan are:

 

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

·                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

·                                          to promote the success of the
Company’s business.

 

Options granted under the Plan will be Nonstatutory Stock Options.

 

2.                                      Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as shall be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of stock option plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options are, or
will be, granted under the Plan.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

 

(f)                                   “Common Stock” means the Common Stock of
the Company.

 

(g)                                  “Company” means Advent Software, Inc., a
Delaware corporation.

 

(h)                                 “Consultant” means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

 

(i)                                     “Director” means a member of the Board.

 

(j)                                    “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

--------------------------------------------------------------------------------


 

(k)                                 “Employee” means any person, including
Officers, employed by the Company or any Parent or Subsidiary of the Company.  A
Service Provider shall not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor. 
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.

 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(m)                             “Fair Market Value” means, as of any date, the
value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

 

(n)                                 “Notice of Grant” means a written or
electronic notice evidencing certain terms and conditions of an individual
Option grant.  The Notice of Grant is part of the Option Agreement.

 

(o)                                 “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(p)                                 “Option” means a nonstatutory stock option
granted pursuant to the Plan, that is not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(q)                                 “Option Agreement” means an agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant.  The Option Agreement is subject to the terms and
conditions of the Plan.

 

(r)                                    “Option Exchange Program” means a program
whereby outstanding options are surrendered in exchange for options with a lower
exercise price.

 

(s)                                   “Optioned Stock” means the Common Stock
subject to an Option.

 

2

--------------------------------------------------------------------------------


 

(t)                                    “Optionee” means the holder of an
outstanding Option granted under the Plan.

 

(u)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(v)                                 “Plan” means this 1998 Nonstatutory Stock
Option Plan.

 

(w)                               “Service Provider” means an Employee including
an Officer, Consultant or Director.

 

(x)                                 “Share” means a share of the Common Stock,
as adjusted in accordance with Section 12 of the Plan.

 

(y)                                 “Subsidiary” means a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

 

3.                                      Stock Subject to the Plan.  Subject to
the provisions of Section 12 of the Plan, the maximum aggregate number of Shares
which may be optioned and sold under the Plan is 100,000 Shares.  The Shares may
be authorized, but unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).

 

4.                                      Administration of the Plan.

 

(a)                                 Administration.  The Plan shall be
administered by (i) the Board or (ii) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

 

(i)                                     to determine the Fair Market Value of
the Common Stock;

 

(ii)                                  to select the Service Providers to whom
Options may be granted hereunder;

 

(iii)                               to determine whether and to what extent
Options are granted hereunder;

 

(iv)                              to determine the number of shares of Common
Stock to be covered by each Option granted hereunder;

 

(v)                                 to approve forms of agreement for use under
the Plan;

 

(vi)                              to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder.  Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Options may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

 

3

--------------------------------------------------------------------------------


 

(vii)                           to reduce the exercise price of any Option to
the then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option shall have declined since the date the Option was
granted;

 

(viii)                        to institute an Option Exchange Program;

 

(ix)                              to construe and interpret the terms of the
Plan and awards granted pursuant to the Plan;

 

(x)                                 to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of qualifying for preferred tax treatment
under foreign tax laws;

 

(xi)                              to modify or amend each Option (subject to
Section 14(b) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;

 

(xii)                           to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Option previously
granted by the Administrator;

 

(xiii)                        to determine the terms and restrictions applicable
to Options;

 

(xiv)                       to allow Optionees to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option that number of Shares having a Fair Market
Value equal to the amount required to be withheld.  The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined.  All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and

 

(xv)                          to make all other determinations deemed necessary
or advisable for administering the Plan.

 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options.

 

5.                                      Eligibility.  Options may be granted to
Service Providers; provided, however, that notwithstanding anything to the
contrary contained in the Plan, Options may not be granted to Officers and
Directors.

 

6.                                      Limitation.  Neither the Plan nor any
Option shall confer upon an Optionee any right with respect to continuing the
Optionee’s relationship as a Service Provider with the Company, nor shall they
interfere in any way with the Optionee’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

 

4

--------------------------------------------------------------------------------


 

7.                                      Term of Plan.  The Plan shall become
effective upon its adoption by the Board.  It shall continue in effect for
ten (10) years, unless sooner terminated under Section 14 of the Plan.

 

8.                                      Term of Option.  The term of each Option
shall be stated in the Option Agreement.

 

9.                                      Option Exercise Price and Consideration.

 

(a)                                 Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator.

 

(b)                                 Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall fix the period within which
the Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised.

 

(c)                                  Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment.  Such consideration may consist entirely of:

 

(i)                                     cash;

 

(ii)                                  check;

 

(iii)                               promissory note;

 

(iv)                              other Shares which (A) in the case of Shares
acquired upon exercise of an option, have been owned by the Optionee for more
than six months on the date of surrender, and (B) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

 

(v)                                 consideration received by the Company under
a cashless exercise program implemented by the Company in connection with the
Plan;

 

(vi)                              a reduction in the amount of any Company
liability to the Optionee, including any liability attributable to the
Optionee’s participation in any Company-sponsored deferred compensation program
or arrangement;

 

(vii)                           such other consideration and method of payment
for the issuance of Shares to the extent permitted by Applicable Laws; or

 

(viii)                        any combination of the foregoing methods of
payment.

 

10.                               Exercise of Option.

 

(a)                                 Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Option Agreement.  An Option may not be
exercised for a fraction of a Share.

 

5

--------------------------------------------------------------------------------


 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 12 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b)                                 Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, other than upon the
Optionee’s death or Disability, the Optionee may exercise his or her Option, but
only within such period of time as is specified in the Option Agreement, and
only to the extent that the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement).  In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for three (3) months following
the Optionee’s termination.  If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

 

(c)                                  Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement).  In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination.  If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan. 
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

(d)                                 Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised within such period of time
as is specified in the Option Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant), by
the Optionee’s estate or by a person who acquires the right to exercise the
Option by bequest or inheritance, but only to the extent that the Option is
vested on the date of death.  In the absence of a specified time in

 

6

--------------------------------------------------------------------------------


 

the Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Optionee’s termination.  If, at the time of death, the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan.  The Option may be
exercised by the executor or administrator of the Optionee’s estate or, if none,
by the person(s) entitled to exercise the Option under the Optionee’s will or
the laws of descent or distribution.  If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

(e)                                  Buyout Provisions.  The Administrator may
at any time offer to buy out for a payment in cash or Shares, an Option
previously granted based on such terms and conditions as the Administrator shall
establish and communicate to the Optionee at the time that such offer is made.

 

11.                               Non-Transferability of Options.  Unless
determined otherwise by the Administrator, an Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.  If the Administrator makes an
Option transferable, such Option shall contain such additional terms and
conditions as the Administrator deems appropriate.

 

12.                               Adjustments Upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.

 

(a)                                 Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Option, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Option, as well as the price per share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.

 

In the event of an extraordinary cash dividend by the Company, the per Share
exercise price of each outstanding Option shall be adjusted by reducing the per
Share exercise price by an amount equal to the per Share extraordinary cash
dividend amount; provided, however, that in the event that the Administrator
determines in its sole discretion that a cash payment shall be made to an
Optionee holding an Option, whether partially or entirely in lieu of a reduction
to the Option’s exercise price in order to prevent adverse tax consequences to
the Participant with respect to the Option, then each such Option shall be
adjusted to reduce its per Share exercise price to the extent the Administrator
determines appropriate and advisable (unless the Administrator determines that
no reduction shall be made) and with respect to each Share subject to such
Option, a cash payment shall be made to the Optionee holding the Option in an
amount equal to the per Share extraordinary cash dividend

 

7

--------------------------------------------------------------------------------


 

amount less the amount of any reduction applied to the Option’s per Share
exercise price.  Unless determined otherwise by the Administrator, any cash
payment to be made pursuant to this paragraph shall be subject to the same
restrictions on transferability and forfeitability as the Shares subject to the
Option with respect to which the cash payment may be made.  The foregoing Option
adjustments, if any, shall be made by the Administrator, whose determination in
that respect shall be final, binding and conclusive.  Notwithstanding anything
to the contrary, the Administrator, in its sole discretion, may determine not to
apply the provisions of this paragraph to some or all Options.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Option until ten (10) days
prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Option would not otherwise be exercisable.  In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of an Option shall lapse as to
all such Shares, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated.  To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.

 

(c)                                  Merger or Asset Sale.  In the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Option shall be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation refuses to assume or substitute for the
Option, the Optionee shall fully vest in and have the right to exercise the
Option as to all of the Optioned Stock, including Shares as to which it would
not otherwise be vested or exercisable.  If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period.  For the purposes of this
paragraph, the Option shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock, immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share of Optioned Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.

 

13.                               Date of Grant.  The date of grant of an Option
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option, or such other later date as is determined by
the Administrator.  Notice of the determination shall be provided to each
Optionee within a reasonable time after the date of such grant.

 

8

--------------------------------------------------------------------------------


 

14.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  The Board may at
any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to options granted under the Plan prior to the date of such termination.

 

15.                               Conditions Upon Issuance of Shares.

 

(a)                                 Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Option unless the exercise of such Option
and the issuance and delivery of such Shares shall comply with Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Option the Company may require the person exercising such
Option to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

16.                               Inability to Obtain Authority.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

17.                               Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

9

--------------------------------------------------------------------------------